IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


RYAN DUBOISE,                             :   No. 7 EAP 2020
                                          :
                     Appellant            :   Appeal from the Order entered on
                                          :   December 16, 2019, exited on
                                          :   December 17, 2019, in the
               v.                         :   Commonwealth Court at No. 465 MD
                                          :   2019.
                                          :
KIMBERLY SMITH, KERI MOORE AND            :
BOB RUMCIK,                               :
                                          :
                     Appellees            :


                                   ORDER


PER CURIAM                                       DECIDED: August 18, 2020
     AND NOW, this 18th day of August, 2020, the order of the Commonwealth Court

is AFFIRMED.